     Case 6:20-cv-00016-RSB-BWC Document 15 Filed 01/12/21 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                STATESBORO DIVISION


    SAMUEL L. DIXON, III,

                 Plaintiff,                                     CIVIL ACTION NO.: 6:20-cv-16

          v.

    MICHAEL LEWIS, et al.,

                 Defendants.


               MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff filed this action, asserting claims under 42 U.S.C. § 1983. Doc. 1. This matter

is before the Court for a frivolity screening under 28 U.S.C. § 1915A. For the reasons stated

below, I RECOMMEND the Court DISMISS Plaintiff’s Complaint in its entirety. Because I

have recommended dismissal of all of Plaintiff’s claims, I also RECOMMEND the Court

DIRECT the Clerk of Court to CLOSE this case and enter the appropriate judgment of

dismissal and DENY Plaintiff leave to proceed in forma pauperis on appeal.

                                      PLAINTIFF’S CLAIMS 1

         Plaintiff asserts § 1983 claims against Defendants in their official capacities. Doc. 1.

Plaintiff filed this claim as a pre-trial detainee at Bulloch County Correctional Institution. Id.

at 4.




1
        All allegations set forth here are taken from Plaintiff’s Complaint. Doc. 1. During frivolity
review under 28 U.S.C. § 1915A, “[t]he complaint’s factual allegations must be accepted as true.”
Waldman v. Conway, 871 F.3d 1283, 1289 (11th Cir. 2017).
  Case 6:20-cv-00016-RSB-BWC Document 15 Filed 01/12/21 Page 2 of 7




       Plaintiff alleges that on August 1, 2019, Defendant Lanier illegally seized and searched

Plaintiff’s phone to obtain his phone number and began texting Plaintiff, pressuring him to

become a confidential informant. Id. at 8. Plaintiff did not respond to these text messages. Id.

Later that same day, Defendant Nesmith pulled Plaintiff over, illegally searched his car, and then

informed Plaintiff there was an outstanding warrant for him in Bibb County but did not arrest

Plaintiff. Id. During the search, Plaintiff was detained in the back seat of a patrol car, while

Defendant Nesmith searched his car and went through his phone to obtain his phone number. Id.

at 10. Defendant Nesmith also began trying to coerce Plaintiff into working as a confidential

informant. Id. at 8.

       On August 15, 2019, Defendant Nesmith again pulled Plaintiff over and this time,

arrested him. Id. at 9. Defendant Lewis was also present at the scene. Id. Defendant Nesmith

referred to Plaintiff multiple times using a racial epithet and yelled at Plaintiff for “not producing

anything,” even though Plaintiff states he never agreed to work as a confidential informant. Id.

& at 10. Defendant Nesmith then searched Plaintiff’s vehicle, finding methamphetamine and

drug-related paraphernalia. Id. at 9. Plaintiff told Defendant Nesmith the contraband belonged

to him, but Defendant Nesmith charged Plaintiff’s fiancé with possession, taking both Plaintiff

and his fiancé to jail. Id. Once Plaintiff was arrested, he complained to Defendant Lewis his

handcuffs were extremely tight, but Defendant Lewis did not acknowledge Plaintiff’s complaint.

Id. As a result of the handcuffs being tight, Plaintiff’s skin was torn off his right wrist. Id. at 9.

11. Additionally, Plaintiff states when he was placed in the patrol car, the windows were rolled

up and he began to suffer from dehydration. Id. at 9. When Plaintiff arrived at Bulloch County

Correctional Institution, the paramedics were called and examined Plaintiff. Id.




                                                   2
  Case 6:20-cv-00016-RSB-BWC Document 15 Filed 01/12/21 Page 3 of 7




       Based on the above facts, Plaintiff brings Fourth Amendment claims for illegal searches

and seizures against Defendants Lanier and Nesmith. These claims arise out of the stops on

August 1 and 15, 2019, respectively, as well as the searches of his phone which occurred during

these stops. Additionally, Plaintiff brings Eighth Amendment excessive force claims against

Defendants Lewis and Nesmith for their treatment of Plaintiff when they arrested him, including

applying handcuffs so tightly Plaintiff’s skin was ripped off and locking him in a car without

ventilation.

       Plaintiff avers Defendants Thompson, Marsh, Prince, and Stone violated his due process

rights by rejecting grievances he filed at the Bulloch County Correctional Institution. Id. at 14.

Additionally, Plaintiff sues Defendant Sheriff Noel Brown, as the head of the county jail and

deputies, in his supervisory capacity. Id. Plaintiff is suing all Defendants in their official

capacities only, seeking monetary damages for violating his constitutional rights. Id. at 2–5, 11.

                                   STANDARD OF REVIEW

       A federal court is required to conduct an initial screening of all complaints filed by

prisoners and plaintiffs proceeding in forma pauperis. 28 U.S.C. §§ 1915A(a), 1915(a). During

the initial screening, the court must identify any cognizable claims in the complaint. 28 U.S.C.

§ 1915A(b). Additionally, the court must dismiss the complaint (or any portion of the

complaint) that is frivolous, malicious, fails to state a claim upon which relief may be granted, or

which seeks monetary relief from a defendant who is immune from such relief. Id. The

pleadings of unrepresented parties are held to a less stringent standard than those drafted by

attorneys and, therefore, must be liberally construed. Haines v. Kerner, 404 U.S. 519, 520

(1972). However, Plaintiff’s unrepresented status will not excuse mistakes regarding procedural

rules. McNeil v. United States, 508 U.S. 106, 113 (1993).




                                                  3
  Case 6:20-cv-00016-RSB-BWC Document 15 Filed 01/12/21 Page 4 of 7




        A claim is frivolous under § 1915(e)(2)(B)(i) if it is “without arguable merit either in law

or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002) (quoting Bilal v. Driver, 251

F.3d 1346, 1349 (11th Cir. 2001)). In order to state a claim upon which relief may be granted, a

complaint must contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). To state a claim, a complaint must contain “more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will not”

suffice. Twombly, 550 U.S. at 555.

                                            DISCUSSION

        Plaintiff is suing all Defendants in their official capacities. Doc. 1 at 2–5. Plaintiff,

however, cannot sustain a § 1983 claim for monetary damages against Defendants in their

official capacities. States are immune from private suits pursuant to the Eleventh Amendment

and traditional principles of state sovereignty. Alden v. Maine, 527 U.S. 706, 712–13 (1999).

Section 1983 does not abrogate the well-established immunities of a state from suit without its

consent. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 67 (1989). Because a lawsuit against

a state agency or a state officer in their official capacity is “no different from a suit against the

[s]tate itself,” such defendants are immune from suit under § 1983. Id. at 71. Furthermore, it is

well-settled law that sheriffs and members of the sheriff department acting in a law enforcement

capacity are acting on behalf of the state. See Manders v. Lee, 338 F.3d 1304, 1308 (11th Cir.

2003); Grech v. Clayton County, 335 F.3d 1326, 1347 (11th Cir. 2003) (“[T]he sheriff acts on

behalf of the State in his function as a law enforcement officer . . . .”). As this Court has

recognized,

        Since Manders was decided in 2003, the relevant Georgia law remains essentially
        unchanged. Indeed, it is now ‘insurmountable’ that Georgia sheriffs act as arms



                                                   4
    Case 6:20-cv-00016-RSB-BWC Document 15 Filed 01/12/21 Page 5 of 7




        of the state—not as county officials . . . . In sum, Manders and its progeny dictate
        that where a sheriff and his deputies are performing their official and authorized
        duties as state actors . . . they are entitled to Eleventh Amendment immunity from
        a § 1983 claim for money damages or other retrospective relief brought against
        them in their official capacities.

Frederick v. Brown, No. CV 113-176, 2015 WL 4756765, at *14 (S.D. Ga. Aug. 10, 2015)

(citing Manders, 338 F.3d at 132; Grech, 335 F.3d at 1332–40; Hall v. Fries, No. 7:13-CV-105,

2014 WL 1389063, at *4–5 (M.D. Ga. Apr. 9, 2014); Scott v. Mercier, No. 5:06-CV-33, 2007

WL 2728440 (S.D. Ga. Sept. 14, 2007); and Lewis v. Wilcox, No. 3:06-cv-29, 2007 WL

3102189, at *8 (M.D. Ga. Oct. 23, 2007)).

        Here, the State of Georgia would be the real party in interest in a suit against Defendants

in their official capacities as employees of the Bulloch County Sherriff’s Department.

Accordingly, the Eleventh Amendment immunizes Defendants from suit for monetary damages

in their official capacities. Absent a waiver of that immunity, Plaintiff cannot sustain any

constitutional claims against Defendants in their official capacities for monetary relief.

Accordingly, I RECOMMEND the Court DISMISS all claims for monetary damages against

Defendants in their official capacities under § 1983.

        Because Plaintiff expressly limited his claims against Defendants to claims against those

individuals in their official capacities, doc. 1 at 11, Plaintiff’s claims are due to be dismissed in

their entirety. The Court notes Plaintiff’s Fourth Amendment and Eight Amendment claims

against Defendants Lanier, Nesmith, and Lewis would be factually sufficient to survive frivolity

review, had the claims been asserted against those individuals in their individual capacities. 2

But, to reiterate, Plaintiff only checked the “official capacity” box on his § 1983 complaint form,




2
        Plaintiff’s grievance related claims would not survive frivolity review, even had they been
asserted against Defendants in their individual capacities.


                                                    5
  Case 6:20-cv-00016-RSB-BWC Document 15 Filed 01/12/21 Page 6 of 7




id. at 2–5, indicating a clear intention to only proceed on claims against those Defendants in their

official capacities, and, therefore, the claims are due to be dismissed.

                                          CONCLUSION

          For the reasons set forth above, I RECOMMEND the Court DISMISS Plaintiff’s

Complaint in its entirety. Because I have recommended dismissal of all of Plaintiff’s claims, I

also RECOMMEND the Court DIRECT the Clerk of Court to CLOSE this case and enter the

appropriate judgment of dismissal and DENY Plaintiff leave to proceed in forma pauperis on

appeal.

          Any objections to this Report and Recommendation shall be filed within 14 days of

today’s date. Objections shall be specific and in writing. Any objection that the Magistrate

Judge failed to address a contention raised in the Complaint must be included. Failure to file

timely, written objections will bar any later challenge or review of the Magistrate Judge’s factual

findings and legal conclusions. 28 U.S.C. § 636(b)(1)(C); Harrigan v. Metro Dade Police Dep’t

Station #4, No. 17-11264, 2020 WL 6039905, at *4 (11th Cir. Oct. 13, 2020). To be clear, a

party waives all rights to challenge the Magistrate Judge’s factual findings and legal conclusions

on appeal by failing to file timely, written objections. Harrigan, 2020 WL 6039905, at *4; 11th

Cir. R. 3-1. A copy of the objections must be served upon all other parties to the action.

          Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United




                                                  6
  Case 6:20-cv-00016-RSB-BWC Document 15 Filed 01/12/21 Page 7 of 7




States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge.

       SO REPORTED and RECOMMENDED, this 12th day of January, 2021.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 7
